Title: To Benjamin Franklin from Jean-Simon-David de Foucault, 8 August 1777
From: Foucault, Jean-Simon-David de
To: Franklin, Benjamin


A plombieres en loraine 8 aout 1777.
J’ai cru, Monsieur, que vous ne seriés pas faché de recevoir de mes nouvelles. L’interet qui nous attache á vous et á votre famille m’est garant que vous apprendrés avec plaisir que la santé de ma femme est un peu meilleure depuis notre sejour á plombieres. Elle attend un plus grand soulagement de la seconde saison des eaux qu’elle vient de commencer. Je voudrais qu’elle fut finie pour avoir le plaisir de vous voir á passy. Assurés je vous prie Madame grand et Mlle. la Barre de mon respect et de tout l’attachement de ma femme qui vous assure de ses civilités.
Nous avons scu ici toutes les bonnes nouvelles des ameriquains et elles m’ont eté confirmées il ÿ a quatre jours par une lettre que j’ai recu de nantes. L’on me mande que le navire le marquis de la chalotais parti en [illegible] il ÿ a dix mois avec une carguaison pour charlestown en est arrivé il ÿ a huit jours, qu’il a confirmé la defaite de Mr. cornwalis par mr. putnam et qu’il avoit abandonné Brunswik avec perte de 3000 hommes, que dans les jours suivants mr. putnam avoit poursuivi l’armée en fuitte et leur avoit encore pris ou tué 800 hommes. Dites moi si l’on avoit à paris ces nouvelles. M’etant trouvé ici á court d’argent parce que je ne comptois ÿ passer que trente jours et que cela ira à deux mois, et ma femme desirant aller voir un medecin de la montagne, j’ai pris ici chés mr de [illegible] Cent louis pour laquelle somme j’ai donné un mandat sur vous payable á vüe. Voulés vous bien avoir la bonté de le faire paier et le passer au compte de mr. de chaumont. J’attends ce service de votre amitié pour moi dont je serai bien reconnaissant.
Si comme il ÿ a apparence nous allons voir le medecin de la montagne je verrai quelques villes de la Suisse, Basle, Soleure et genève. Si vous vouliés me donner des ordres pour ce pais vous m’obligerés beaucoup. J’ai l’honneur d’etre avec un respectueux attachement votre tres humble et tres obeissant serviteur
Foucault.
Dittes je vous prie á mes parents en leur fesant mes amitié que la santé de ma femme est beaucoup meilleure depuis deux jours.
